DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 13-19 in the reply filed on 4/28/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 2011/0203599). 
Regarding claims 13, 14, and 16-18, 
Regarding claim 19, Inoue teaches the same sulphide scavenger of the instant invention as well as the claimed amount. The sulphide scavenger of Inoue is thereby expected to provide the same intended result of hydrogen sulphide reduction during a pre-heating test as claimed. 
Claims 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norman (US 4,055,191). 
Regarding claims 13-18, Norman teaches a cigarette, comprising: an aerosol-forming substrate comprising tobacco and zinc or copper nitrate in an amount of 0.25% to 0.75% based on the weight of the tobacco (total dry weight of the aerosol-forming substrate) [col. 4, l. 15 to col. 5, l. 39; . Zinc or copper nitrate is a transition metal salt and also a sulphide scavenger according to the instant specification [page 4, l. 9-27]. The limitation that the cigarette is a “heat-not burn article” is directed to intended use. A conventional cigarette intended to be burned is also inherently capable of being used as a “heat-not burn article” if it were to be heated to a low temperature. This is evidenced, for example, by US 2007/0074734 [0020, 0042]. Norman thereby reads on the present limitations. 
Regarding claim 19, Norman teaches the same sulphide scavenger of the instant invention as well as the claimed amount. The sulphide scavenger of Norman is thereby expected to provide the same intended result of hydrogen sulphide reduction during a pre-heating test as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over John (US 2016/0205996). 
Regarding claims 13-18, John teaches a smoking article comprising: an aerosol-forming substrate comprising tobacco and a zinc chloride [0058, 0143]. Zinc chloride is a transition metal salt and is also disclosed by the instant specification [page 4, l. 20-21] as being sulphide scavenger. John does not specifically teach the amount of zinc chloride. However, John teaches that the entire purpose of including zinc chloride is to alter the type and concentrations of smoke constituents produced upon combustion or pyrolysis of the material [0143]. One of ordinary skill in the art thereby would have found it obvious to optimize the amount of zinc chloride as a matter of routine experimentation to achieve the desired effect of altering the type and concentrations of smoke constituents produced upon combustion or pyrolysis of the material. The limitation that the article is a “heat-not burn article” is directed to intended use. A conventional smoking article intended to be burned is also inherently capable of being used as a “heat-not burn article” if it were to be heated to a low temperature. This is evidenced, for example, by US 2007/0074734 [0020, 0042]. John thereby reads on the present limitations.
Regarding claim 19, John teaches the same sulphide scavenger of the instant invention. As the claimed amount of sulphide scavenger would have been obvious to one of ordinary skill in the art, the sulphide scavenger of John is expected to provide the same intended result of hydrogen sulphide reduction during a pre-heating test as claimed. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue as applied to claim 13 above, and further in view of Li (US 2003/0131859).
Inoue teaches iron sulfate for carbon monoxide reduction, and alternatively discloses that copper may be used [0033-0036]. A specific copper compound is not disclosed. Li teaches using copper oxide for carbon monoxide reduction [0042, 0054]. Copper oxide is a transition metal oxide, a sulphide scavenger according to instant claim 14. It would have been obvious to one of ordinary skill in the art to alternatively use copper oxide in the smoking article of Inoue to achieve the same, predictable result of carbon monoxide reduction. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue as applied to claim 13 above, and further in view of John. 
Inoue teaches iron sulfate for carbon monoxide reduction, and alternatively discloses that zinc may be used [0033-0036]. A specific zinc compound is not disclosed. John teaches using zinc chloride for carbon monoxide reduction [0143, 0293]. Copper oxide is a sulphide scavenger of the instant invention. It would have been obvious to one of ordinary skill in the art to alternatively use zinc chloride in the smoking article of Inoue to achieve the same, predictable result of carbon monoxide reduction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERIC YAARY/Examiner, Art Unit 1747